DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims 1 and 14, a method), machine (claim 10 of a system), or manufacture, which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
performing, by a processor, a timestamping operation by collecting first sensor data and second sensor data respectively through the first sensor and the second sensor while the data collecting apparatus moves within a target area, and tagging a first timestamp value and a second timestamp value respectively to the first sensor data and the second sensor data; 
performing, by the processor, a data generating operation by generating map data of the target area, and location data at a point of time corresponding to the first timestamp value, based on the first sensor data collected while the data collecting apparatus moves; 
performing, by the processor, an information generating operation by generating map information regarding a map of the target area based on the map data, and generating moving path information regarding a moving path on the map based on the location data; 
performing, by the processor, a tagging operation by estimating a sensing location at a point of time corresponding to the second timestamp value based on the moving path information, and tagging the sensing location to the second sensor data; and 
performing, by the processor, a storing operation by storing the second sensor data to which the sensing location is tagged.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “a data generating operation by generating map data of the target area” and “generating map information” such map data/information is mere data, so therefore the abstract idea is not integrated into the practical application.  Although the claim recites “a storing operation by storing the second sensor data to which the sensing location is tagged” such a storing operation is a generic computer step.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “a first sensor and a second sensor” is insignificant extrasolution activity of receiving and processing data.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 2-9 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-9 are merely extensions of abstract ideas or generic elements with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Evaluating claim 10, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
a timestamping module configured to collect first sensor data and second sensor data respectively through the first sensor and the second sensor while the first sensor and the second sensor move within a target area, and tag a first timestamp value and a second timestamp value respectively to the first sensor data and the second sensor data; 
a simultaneous localization and mapping (SLAM) module configured to generate map data of the target area based on the first sensor data, generate location data at a point of time corresponding to the first timestamp value, generate map information regarding a map of the target area based on the map data, and generate moving path information regarding a moving path on the map, based on the location data; 
a tagging module configured to estimate a sensing location at a point of time corresponding to the second timestamp value based on the moving path information, and tag the sensing location to the second sensor data; and 
a storing module configured to store the second sensor data to which the sensing location is tagged.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “a data generating operation by generating map data of the target area,” such map data is mere data, so therefore the abstract idea is not integrated into the practical application.  Although the claim recites “a storing operation by storing the second sensor data to which the sensing location is tagged” such a storing operation is a generic computer step.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “a mobile first sensor; a mobile second sensor” is insignificant extrasolution activity of receiving and processing data.  Therefore the claims are found to be patent ineligible.  
The elements of “a plurality of functional modules each configured to perform a predefined function” is interpreted as a processor, “at least one processor in communication with the first sensor and the second sensor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 11-13 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 11-13 are merely extensions of abstract ideas or generic elements with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 14, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
performing, a timestamping operation by collecting first sensor data and second sensor data respectively and tagging a first timestamp value and a second timestamp value respectively to the first sensor data and the second sensor data; 
performing, a data generating operation by generating map data of the target area, and location data at a point of time corresponding to the first timestamp value, based on the first sensor data collected while the data collecting apparatus moves; 
performing, an information generating operation by generating map information regarding a map of the target area based on the map data, and generating moving path information regarding a moving path on the map based on the location data; 
performing, a tagging operation by estimating a sensing location at a point of time corresponding to the second timestamp value based on the moving path information, and tagging the sensing location to the second sensor data; and 
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “generating map data and generating map information” such generation of data is abstract, so therefore the abstract idea is not integrated into the practical application.  Although the claim recites “performing, a storing operation by storing the second sensor data to which the sensing location is tagged” such a storing operation is a generic computer step.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “through the first sensor and the second sensor while the data collecting apparatus moves within a target area,” is insignificant extrasolution activity of receiving and processing data.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
The elements of “a processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Dependent claim 15 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claim 15 are merely extensions of abstract ideas or generic elements with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“WiFi module” of claims 6 and 13, described in paragraph [0047] of the printed publication as “the wireless communication network may include at least one of wireless fidelity (WiFi), Bluetooth, Bluetooth low energy (BLE), Zigbee, near field communication (NFC), and radio frequency (RF).”
“Bluetooth module” of claims 6 and 13, described in paragraph [0047] of the printed publication as “the wireless communication network may include at least one of wireless fidelity (WiFi), Bluetooth, Bluetooth low energy (BLE), Zigbee, near field communication (NFC), and radio frequency (RF).”
“functional modules” of claim 10, described in paragraph [0031] of the printed publication as “processing circuitry such as, but not limited to, a processor, a central processing unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a system-on-chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”
“timestamping module” of claim 10, described in paragraph [0031] of the printed publication as “processing circuitry such as, but not limited to, a processor, a central processing unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a system-on-chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”
“simultaneous localization and mapping (SLAM) module” of claim 10, described in paragraph [0031] of the printed publication as “processing circuitry such as, but not limited to, a processor, a central processing unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a system-on-chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”
tagging module of claim 10, described in paragraph [0031] of the printed publication as “processing circuitry such as, but not limited to, a processor, a central processing unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a system-on-chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”
storing module of claim 10, described in paragraph [0031] of the printed publication as “processing circuitry such as, but not limited to, a processor, a central processing unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a system-on-chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”

[0031] Units and/or devices according to one or more example embodiments may be implemented using hardware, software, and/or a combination thereof. For example, hardware devices may be implemented using processing circuitry such as, but not limited to, a processor, a central processing unit (CPU), a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a system-on-chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2014/0379256 (Stipes).

Regarding claims 1, 10 and 14, Stipes discloses a data collecting method using a data collecting apparatus having a first sensor and a second sensor, comprising: 
performing, by a processor, a timestamping operation by collecting first sensor data and second sensor data respectively through the first sensor and the second sensor while the data collecting apparatus moves within a target area (“FIG. 3, sensor data may initially be recorded at operation 300. In some embodiments, sensor data from the external sensors 114, the scanner module 120, the IMU module 110, the camera unit 130, the altimeter 140 and/or from the IMU foot unit 112 or GPS unit 150 (if used) may be recorded and time tagged” [0029]), and tagging a first timestamp value and a second timestamp value respectively to the first sensor data and the second sensor data (“FIG. 3, sensor data may initially be recorded… recorded and time tagged” [0029]); 
performing, by the processor, a data generating operation by generating map data of the target area, and location data at a point of time corresponding to the first timestamp value, based on the first sensor data collected while the data collecting apparatus moves (“EMAPS 100 is configured to process and map data using the scanner module 120, and further given that the scanning data will not change when the user or transporter is stationary, the detection of steps may be useful in telling the control unit 170 to continue to process data since new and useful data is coming in when steps are being taken” [0030], [0039], [0040]); 
performing, by the processor, an information generating operation by generating map information regarding a map of the target area based on the map data, and generating moving path information regarding a moving path on the map based on the location data (“FIG. 4 illustrates an example of a map 400 that may be generated using an example embodiment. As shown in FIG. 4, a path 410 may be defined as the user/transporter moves through the environment. The laser scan asset may define distances to boundaries and/or objects and those distances may be mapped relative to movement defined by the inertial movement based asset as the path 410 is transited. As a result various features 420 may be identified and general contours of rooms, hallways, and boundaries may be defined. In some cases, the map may further be annotated with data from environmental sensors including, for example, radiological sensors (gamma, neutron), gas sensors, chemical sensors, RF sensors, spectrometers, magnetic sensors, temperature sensors, pressure sensors, or humidity sensors. Thus, the map may include levels, readings or other data obtained from the sensors at the corresponding locations at which the levels readings or other data were obtained” [0040]); 
performing, by the processor, a tagging operation by estimating a sensing location at a point of time corresponding to the second timestamp value based on the moving path information, and tagging the sensing location to the second sensor data (“At operation 334, a check may be conducted to determine if any loops have been completed such that loop closure can occur. As such, if it can be identified that the device has returned to one or more previously identified locations (i.e., due to completing a loop), the loop may be closed if it can be detected that a loop has occurred” [0036]); and 
performing, by the processor, a storing operation by storing the second sensor data to which the sensing location is tagged ([0036] “the map may include levels, readings or other data obtained from the sensors at the corresponding locations at which the levels readings or other data were obtained” [0040]).

Regarding claim 2, Stipes generally discloses the above method, and further discloses the moving path information comprises the location data at the point of time corresponding to the first timestamp value, and the sensing location at the point of time corresponding to the second timestamp value is estimated through interpolation using the location data at the point of time corresponding to the first timestamp value (“external sensor data may be gathered and data interpolation and location association may be conducted as well so that the sensor data can be incorporated into updating the map at operation 342” [0036]).

Regarding claims 3 and 11, Stipes generally discloses the above method, and further discloses detecting a loop closure in which the data collecting apparatus re-visits a location that has been passed by the data collecting apparatus; correcting the location data in response to the detecting of the loop closure; and correcting the map data in response to the correcting of the location data (“a check may be conducted to determine if any loops have been completed such that loop closure can occur. As such, if it can be identified that the device has returned to one or more previously identified locations (i.e., due to completing a loop)” [0036]).

Regarding claim 4, Stipes generally discloses the above method, and further discloses the detecting of the loop closure comprises: calculating a similarity between pieces of the first sensor data; calculating a similarity between pieces of second sensor data; and detecting the loop closure based on the similarity between the pieces of first sensor data and the similarity between the pieces of second data (“a check may be conducted to determine if any loops have been completed such that loop closure can occur. As such, if it can be identified that the device has returned to one or more previously identified locations (i.e., due to completing a loop)” [0036]).

Regarding claims 5 and 12, Stipes generally discloses the above method, and further discloses the first sensor comprises at least one of a laser scanner, a camera, or a red, green, blue, depth (RGBD) sensor (“scanner module 120 may include one or both of a laser scanner 122 and a vertical laser scanner 124” [0019]).

Regarding claim 6 and 13, Stipes generally discloses the above method, and further discloses the second sensor comprises at least one of a camera, a WiFi module, a Bluetooth module, a geomagnetic sensor, a laser scanner, or an RGBD sensor (“the IMU foot unit 112 and the communication unit 160 may each be provided with BLUETOOTH.RTM., WiFi or other short range communication capabilities to enable communication therebetween” [0018]).
 
Regarding claim 7, Stipes generally discloses the above method, and further discloses the first sensor is a 3- dimensional (3D) laser scanner (“the vertical laser scanner 124 may scan outside the horizontal plane in order to enable three dimensional (3D) data collection” [0019]).

Regarding claim 8, Stipes generally discloses the above method, and further discloses the processor is provided in the data collecting apparatus (FIG 1, 190).

Regarding claim 9, Stipes generally discloses the above method, and further discloses a computer readable recording medium storing a computer program which, when executed by a processor, performs the data collecting method above (“processing circuitry 190 may include one or more instances of a processor 210 and memory 220 that may be in communication with or otherwise control a device interface 230. As such, the processing circuitry 190 may be embodied as a circuit chip (e.g., an integrated circuit chip) configured (e.g., with hardware, software or a combination of hardware and software) to perform operations described herein” [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0379256 (Stipes) in view of US Publication 2015/0237479 (Fung).

Regarding claim 15, Stipes generally discloses the above method, and further discloses the first processor is provided in the data collecting apparatus (“The processing circuitry 190 may therefore provide the hardware for hosting software to configure the system for module control and implementation of monitoring, analysis and/or control techniques consistent with example embodiments” [0022]) 
Stipes does not explicitly disclose and the second processor is provided in a computer server apparatus connected to the data collecting apparatus through a network.
However, a like reference Fung teaches “The interface 102 may be configured to allow the computing device 100 to communicate with other computing devices (not shown), such as a server” [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the mapping method and system of Stipes to use a processor in a server in a network as taught by Fung to accurately map a location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857